Citation Nr: 0637579	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  00-18 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased initial rating for post- 
traumatic stress disorder (PTSD), rated 30 percent disabling 
from September 26, 1991, to April 1, 2001, 50 percent 
disabling from April 2, 2001, to June 3, 2003, and 70 percent 
disabling as of June 4, 2003.

2.  Entitlement to an effective date prior to June 4, 2003, 
for allowance of individual unemployability (TDIU).

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from March 
1967 to October 1970.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of December 1999 
(PTSD) and January 2003 (service connection and TDIU) by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

The December 1999 rating decision granted service connection 
for PTSD, assigning a 10 percent disability rating effective 
from September 26, 1991.  Because the claim of entitlement to 
a higher evaluation for PTSD arises from the initial grant of 
service connection, separate ratings potentially can be, and, 
in this case, were, assigned for separate periods of time 
following the September 26, 1991, effective date of service 
connection, based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Hence, the Board has styled this rating question 
accordingly.  See also AB v. Brown, 6 Vet. App. 35, 38 (1993) 
(on a claim for an original or an increased rating, it is 
presumed that the veteran seeks the maximum benefit allowed 
by law and regulation, and it follows that such a claim 
remains in controversy when less than the maximum available 
benefit is awarded).


The veteran provided testimony before the undersigned 
Veterans Law Judge at the Las Vegas, Nevada RO in January 
2004.  

In August 2004, these matters were most recently remanded to 
the RO so that additional development of the evidence could 
be conducted.  

For the reasons cited below, the issue of entitlement to 
service connection for hepatitis C is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of all the matters on appeal.

2.  For the period from September 26, 1991, to April 1, 2001, 
the preponderance of the evidence was against a showing that 
PTSD was productive of more than a definite social and 
industrial impairment (for the period prior to November 7, 
1996), or that it caused occupational and social impairment 
with reduced reliability and productivity (for the period 
from November 7, 1996).

3.  For the period from April 2, 2001, to June 3, 2003, the 
veteran's PTSD was not manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.

4.  For the period from June 4, 2003, the veteran's service-
connected PTSD disability is reasonably shown to have been 
manifested by symptoms approximating total social and 
occupational impairment.


CONCLUSIONS OF LAW

1.  For the period from September 26, 1991, to April 1, 2001, 
the veteran did not meet the criteria for a rating in excess 
of 30 percent for PTSD.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.132, Diagnostic Code 
(Code) 9411 (1996); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 
4.7, 4.130, Code 9411 (2006).

2.  For the period from April 2, 2001, to June 3, 2003, the 
veteran did not meet the criteria for a rating in excess of 
50 percent for PTSD.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Code 9411 (2006).

3.  For the period from June 4, 2003, the veteran met the 
criteria for a 100 percent evaluation for PTSD.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.3, 
4.7, 4.130, Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.


In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.

The notice provided in September 2003 correspondence and the 
supplemental statement of the case (SSOC) issued in December 
2005, amongst other documents considered by the Board, 
fulfills the provisions of 38 U.S.C.A. § 5103(a), save for a 
failure to provide notice of the type of evidence necessary 
to establish an effective date for the disability on appeal. 
 The failure to provide notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal is harmless because, in part, the claim has been 
granted, and, additionally, because there is no evidence of 
record to support an increased rating for disability at issue 
from certain other periods; as such, the failure to provide 
notice regarding how an effective date is assigned is 
harmless because the preponderance of the evidence is 
against, in pertinent part, the appellant's claims.  Thus, 
any questions as to the appropriate effective date to be 
assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The record also 
includes VA examinations and treatment records which provide 
pertinent medical evidence sufficient to evaluate the 
severity of the service-connected disability at issue.  

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, that error is harmless since there is no 
evidence the error reasonably affects the fairness of the 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Factual Background

The veteran's claim for entitlement to service connection for 
PTSD was received by VA on September 26, 1991.  

A VA examination report dated in November 1991 shows a 
diagnosis of chronic nervous condition, rule out PTSD.


The report of an undated VA psychiatric evaluation includes a 
diagnosis of PTSD.  The examiner acknowledged that he did not 
access to the veteran's claims folder.  

On VA PTSD examination in November 1999 the veteran 
complained of having a quick temper and of being easily 
irritated.  He complained of startle reaction, especially 
when hearing helicopters.  He denied suffering from 
depression or of having problems sleeping.  The examiner 
noted that on examination the veteran had good eye contact, 
and was friendly and cooperative.  The veteran denied 
delusions and hallucinations.  No memory impairment was 
noted, and he was alert and oriented.  Affect and mood was 
reported to be appropriate, and insight and judgment were 
described as being adequate.  A diagnosis of PTSD, described 
as mild, was supplied.  A Global Assessment of Functioning 
(GAF) scale score of 61 was provided.  

Service connection was granted for PTSD in December 1999.  A 
10 percent disability rating, effective from September 26, 
1991, was assigned.  The veteran thereafter perfected an 
appeal to this decision.  

A June 2000 VA medical certificate shows that the veteran was 
not taking any medication for his PTSD, and had used alcohol 
and marijuana in the past to relieve his symptoms.  PTSD was 
diagnosed, and a GAF score of 37 was provided.  He was noted 
to be working, albeit being "underemployed."  

At a hearing conducted by a local RO hearing officer in 
October 2000 the veteran testified that he felt that the 
November 1999 VA PTSD examination was rushed."  See page one 
of hearing transcript (transcript).  He added that he had 
been employed with his present employer for almost 10 years.  
See page three of transcript.  

The report of a VA PTSD examination dated in December 2000 
includes a diagnosis of PTSD.  A GAF score of 55 was 
included.  The veteran denied any delusions or 
hallucinations.  No memory impairment was demonstrated.  His 
affect and mood were both appropriate, he was alert and 
oriented, and his insight and judgment were normal.  Moderate 
difficulty with social and industrial functioning was noted.  

In January 2001 the rating assigned to the PTSD was increased 
to 30 percent, effective from September 26, 1991.  See 
supplemental statement of the case.  

VA outpatient psychiatric evaluation, conducted on April 2, 
2001, shows that the examiner described the veteran's PTSD as 
"[e]xtremely severe."  A GAF score of 34 was provided.  The 
veteran informed the examiner that he was working.  He 
complained of nightmares.

A January 2002 VA outpatient treatment record includes a 
diagnosis of PTSD.  A GAF score of 34 was provided.  The 
veteran was employed.  

A September 2002 VA outpatient treatment record includes 
diagnoses of PTSD and hepatitis C.  A GAF score of 35 was 
provided.  

A February 2002 RO rating decision increased the disability 
evaluation assigned to the veteran's PTSD to 50 percent, 
effective from April 2, 2001.  

A May 2002 VA medical record shows a GAF score of 65.  

A June 2002 VA medical record shows a GAF score of 33.  The 
veteran was reported to be working on a part-time basis, and 
added that he was contemplating retiring in September.  He 
was noted to be irritable and alienated.  

A VA mental health clinic medical record shows that the 
veteran indicated that he could not sleep and complained of 
anger-related problems.  PTSD was diagnosed, described as 
extremely severe.  A GAF score of 24 was supplied.  The 
examiner noted that the veteran was not able to work, and 
that he was irritable and alienated.  

A January 2004 VA medical record includes a GAF score of 24.  
The examiner also noted that recent reports suggested that 
the use of injection guns used for immunizations spread 
hepatitis C to a high proportion of Vietnam veterans.


The report of a VA PTSD examination dated in February 2004 
shows that the examiner did not have access to the veteran's 
claims file.  The veteran describes his symptoms as including 
hate for everyone, nightmares, and suicidal ideation.  The 
veteran reported last working about two years earlier.  He 
added that he was not working because of treatment for his 
hepatitis C and because people were afraid of him.  
Examination revealed that the veteran had no impairment of 
thought process or communication.  Neither delusions nor 
hallucinations were noted.  He was cleanly dressed with good 
hygiene.  Eye contact was poor.  He was not homicidal.  Long 
term memory was good, short term was not.  The veteran had no 
obsessive or ritualistic behavior.  He complained of problems 
sleeping.  Judgment was generally good.  No signs of 
psychosis were present.  Daily intrusive memories of Vietnam 
were noted.  The veteran was noted to be irritable at all 
times, and of also being hypervigilant.  PTSD was diagnosed, 
and a GAF score of 35 (due to his PTSD) was provided.  

The RO, in March 2004, increased the rating assigned to the 
veteran's PTSD to 70 percent, effective from June 4, 2003.  

A November 2004 VA medical record includes a GAF score of 24, 
and notes that the veteran was unable to work.  

Laws and Regulations

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The 
veteran's entire history is reviewed when making disability 
evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).


Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Pertinent to the instant appeal for an increased rating for 
PTSD, the Board notes that VA promulgated new regulations 
amending the rating criteria for mental disorders, effective 
November 7, 1996, in order to ensure that current medical 
terminology and unambiguous criteria are used.  See 61 Fed. 
Reg. 52,695 (1996) (codified at 38 C.F.R. Part 4).  The 
changes included redesignation of § 4.132 as § 4.130 and the 
revision of the newly redesignated § 4.130.  Also effective 
November 7, 1996, the general rating formula for mental 
disorders was replaced with different criteria.  And, in some 
instances the nomenclature employed in the diagnosis of 
mental disorders was changed to conform with the Diagnostic 
and Statistical Manual for Mental Disorders, Fourth Edition, 
of the American Psychiatric Association (DSM-IV), replacing 
DSM-III-R.  The Board has analyzed the veteran's claim under 
both sets of criteria.

Under the former version of Diagnostic Code (Code) 9411, 
which was in effect prior to November 7, 1996, a 30 percent 
evaluation requires definite impairment in the ability to 
establish or maintain effective or wholesome relationships 
with people, and psychoneurotic symptoms that result in such 
reduction in flexibility, efficiency, and reliability levels 
as to produce definite social impairment.

A 50 percent evaluation requires considerable impairment in 
the ability to establish or maintain effective or favorable 
relationships with people, and psychoneurotic symptoms that 
result in such reduction in reliability, flexibility, and 
efficiency levels as to produce considerable industrial 
impairment.


A 70 percent evaluation requires severe impairment in the 
ability to establish and maintain effective or favorable 
relationships with people; the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.

A 100 percent evaluation requires virtual isolation in the 
community, totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality, or demonstrable 
inability to obtain or retain employment.  38 C.F.R. § 4.132, 
Code 9411 (1996).  A 100 percent evaluation may be assigned 
under the above rating criteria as long as the veteran meets 
one of three listed criteria: total isolation; gross 
repudiation of reality; or unemployability.  See 38 C.F.R. 
§ 4.132, Code 9411 (1996); Johnson v. Brown, 7 Vet. App. 95, 
96 (1994); see also 38 C.F.R. § 4.21 (1996).

In Hood v. Brown, the Court stated that the term "definite" 
in 38 C.F.R. § 4.132 was qualitative in nature, whereas the 
other terms, e.g., "considerable" and "severe," were 
quantitative.  Hood v. Brown, 4 Vet. App. 301, 303 (1993). 
 Thereafter, VA's Office of General Counsel issued a 
precedent opinion concluding that "definite" was to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represented a degree of social and industrial 
inadaptability that was "more than moderate but less than 
rather large."  The term considerable, the criterion for a 
50 percent evaluation, was to be construed as "rather large 
in extent or degree."  VAOPGCPREC 9-93.  The Board is bound 
by this interpretation of the terms "definite" and 
"considerable."  38 U.S.C.A. § 7104(c).

According to the current regulations, a mental disorder shall 
be evaluated "based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (2006).  The 
regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms. 
 However, the use of the term "such as" in 38 C.F.R. 
§ § 4.130 demonstrates that the symptoms after that phrase 
are not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.

Under the current regulations, in effect from November 7, 
1996, a 30 percent evaluation is warranted where the disorder 
is manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; mild memory 
loss (such as forgetting names, directions, and recent 
events).

A 50 percent evaluation is assigned if there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work 
relationships.

A 70 percent evaluation is assigned if there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is assigned if there is total social 
and occupational impairment due to symptoms including gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Code 9411 
(2006).

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  The Board notes that an 
examiner's classification of the level of psychiatric 
impairment, by words or by a GAF score, is to be considered 
but is not determinative of the percentage rating to be 
assigned.  VAOPGCPREC 10-95.

A GAF score from 21 to 30 is defined as behavior is 
considerably influenced by delusions or hallucinations or 
serious impairment in communications or judgment or inability 
to function in almost all areas.  

A GAF score from 31 to 40 is defined as some impairment in 
reality testing or communication, or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood. Included in this definition is 
that a person is unable to work. A GAF score from 41 to 50 is 
defined as serious symptoms or any serious impairment in 
social, occupational, or school functioning. Included in this 
definition is that a person is unable to keep a job.


A GAF score from 51 to 60 represents moderate symptoms, or 
moderate difficulty in social or occupational functioning. A 
GAF score from 61 to 70 represents some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. A GAF score from 71 
to 80 represents a condition in which if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors; or no more than slight impairment in 
social, occupational, or school functioning.

A GAF score from 61 to 70 is defined as some mild symptoms or 
some difficulty in social, occupational, or school 
functioning but generally functioning pretty well, has some 
meaningful interpersonal relationships.  

The lay statements and testimony describing the symptoms of 
the veteran's psychiatric disability are considered to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  However, these statements must be considered in 
conjunction with the objective medical evidence of record and 
the pertinent rating criteria.

Analysis

Increased Rating -- PTSD

For the period from September 26, 1991, to April 1, 2001

Given the change in law VA may only apply the old rating 
criteria for rating PTSD prior to November 6, 1996, and apply 
only the new rating criteria for rating PTSD from November 7, 
1996.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

As was noted, on VA PTSD examination in November 1999 the 
examiner noted that on examination the veteran had good eye 
contact, and that he was friendly and cooperative.  The 
veteran denied delusions and hallucinations.  No memory 
impairment was noted, and he was alert and oriented.  Affect 
and mood was reported to be appropriate, and insight and 
judgment were described as being adequate.  A diagnosis of 
PTSD, described as mild, was supplied.  A GAF scale score of 
61 was provided.  

A June 2000 VA medical certificate includes a GAF score of 
37, and the veteran was noted to be employed.  In the course 
of a VA PTSD examination in December 2000 the veteran's 
social and industrial functioning was described as being 
"moderate" in nature, and a GAF score of 55 was included.  
At that time the veteran denied any delusions or 
hallucinations, and no memory impairment was demonstrated.  
His affect and mood were both appropriate, he was alert and 
oriented, and his insight and judgment were normal.  

Per Kuzma, supra, the symptoms shown/GAF scores assigned from 
September 26, 1991, to November 7, 1996, do not warrant a 
rating in excess of 30 percent under the pre-November 7, 1996 
criteria, i.e., they do not reflect considerable industrial 
impairment.  See report of November 1999 VA PTSD 
examination.  

Similarly, the symptoms shown/GAF scores assigned from 
November 7, 1996, to April 1, 2001, do not warrant a rating 
in excess of 30 percent under the post-November 7, 1996 
criteria.  To this, in the course of his December 2000 VA 
PTSD examination, no memory impairment was shown, judgment 
was normal, and the veteran's affect was not flattened.  
Though a GAF score of 37 was supplied in June 2000, the 
veteran was working at that time, and just months later a GAF 
score of 55 was supplied in December 2000.  This score of 55, 
coupled with the specific clinical findings reported at that 
time, appears to more accurately reflect the degree of his 
disability.  

Essentially, during this exact time frame, the preponderance 
of the evidence did not show that the veteran's PTSD produced 
more than definite social and industrial impairment (for the 
period prior to November 7, 1996), or that it caused 
occupational and social impairment with reduced reliability 
and productivity (for the period from November 7, 1996).  
Consequently, a rating in excess of 30 percent, under either 
the pre- or post-November 7, 1996, criteria for PTSD, for 
this particular period is not warranted.  


For the period from April 2, 2001, to June 3, 2003

The medical evidence concerning the veteran's PTSD during 
this period includes no finding of the symptoms necessary for 
the next higher, 70 percent, rating under Code 9411.  

While mindful of the GAF findings of 34 (April 2001 and 
January 2002), 33 (June 2002), and 35 (September 2002) 
assigned by various VA and private medical professionals, the 
Board also finds significantly noteworthy that the veteran 
was employed for most of this period.

In summary, the veteran's PTSD symptoms were not of a 
sufficient degree to satisfy the criteria for a rating higher 
than 50 percent, i.e., occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals, speech 
disturbances, panic or depression, etc.  

From June 4, 2003

As noted above, a VA mental health clinic medical record 
dated on June 4, 2003, shows that the examiner noted that the 
veteran was not able to work.  Also at that time, PTSD was 
diagnosed and a GAF score of 24 was supplied.  

A subsequent January 2004 VA medical record also included a 
GAF score of 24, and, on VA PTSD examination in February 2004 
a GAF score of 35 was included.  Further, in November 2004, a 
VA medical provider supplied a GAF score of 24, and noted 
that the veteran was unable to work.  

The Board finds that a rating of 100 percent from June 4, 
2003, is warranted.  While none of the specific symptoms 
listed in the criteria for a 100 percent rating has been 
identified in this case, the Court has held that the 
specified factors listed for each incremental rating are 
examples, rather than requirements for the rating, and that 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment must be considered. 
 Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In this 
light, on June 4, 2003, a VA physician, after examining the 
veteran, opined that the veteran was unable to work, and also 
supplied a GAF score of 24.  As noted above, a GAF score from 
21 to 30 is defined as behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communications or judgment or inability to function in almost 
all areas.  

The June 2003 opinion establishes, together with the GAF 
finding of 24, application of 38 C.F.R. § 4.7, and resolution 
of reasonable doubt in the veteran's favor, that he has 
psychiatric impairment due to PTSD equivalent to that 
required for a schedular 100 percent rating.  That is, as of 
June 4, 2003, the disorder is shown to cause total 
occupational and near total social impairment.  Accordingly, 
a 100 percent rating is warranted from June 4, 2003.


ORDER

From September 26, 1991, to April 1, 2001, a rating in excess 
of 30 percent for PTSD is denied.

From April 2, 2001, to June 3, 2003, a rating in excess of 50 
percent for PTSD is denied.

From June 4, 2003, a 100 percent rating for PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.


REMAND

As indicated in the Introduction, the claim concerning 
entitlement to service connection for hepatitis C was 
remanded to the RO in April 2004.  Sadly, the Board finds 
that some of the ordered development remains to be 
sufficiently completed.  Accordingly, remand is mandatory. 
 Stegall v. West, 11 Vet. App. 268 (1998).


In this appeal, the veteran asserts that he is entitled to 
service connection for hepatitis C.  

Review of the veteran's service medical records, to include 
the reports of his March 1967 enlistment and October 1970 
discharge examinations, make no mention of any complaints, 
symptomatology, or diagnoses concerning hepatitis C.  An 
extensive in-service immunization record is also on file.  

An August 2000 VA primary care medical record includes a 
diagnosis of hepatitis C.  

As part of a letter received by VA in September 2002, the 
veteran claimed to have hepatitis C, and noted that while in 
Vietnam he handled bodily fluids of dying veterans on almost 
a daily basis.  He reported having taken medication for his 
hepatitis for the past 15 months.  

In November 2002 the veteran informed VA that his claimed 
hepatitis C disorder was essentially brought about by his 
service in Vietnam.  He reported handling blood, using IV 
[intravenous] drugs, being sexually active, and sharing 
contaminated razors while in Vietnam.  

In January 2004, as noted, the veteran provided testimony 
before the undersigned Veterans Law Judge.  He stated that he 
was first diagnosed as having hepatitis in 2000.  See page 
four of transcript.  He reiterated the previously mentioned 
assertions concerning exposure to human body fluids.  He 
later asserted that he first "broke out with hepatitis" 
around 1974.  See page seven of transcript.  The veteran also 
mentioned getting vaccinations in-service via the use of air 
injector guns, and that he had sex while in Vietnam.  See 
page eight of transcript.  He noted that he was treated at 
McGuire's Veterans Hospital within two years of his service 
discharge.  Attempts by VA to obtain these records have 
proven to be unsuccessful.  See April 2005 letter from the VA 
Southern Nevada Healthcare System.  


A February 2004 letter from a private physician shows that he 
opined, following his examination of the veteran that, with a 
"reasonable degree of medical certainty," the veteran had 
contracted hepatitis C due to his multiple exposures to human 
blood and secretions while serving in Vietnam.  The physician 
added that he had reviewed the veteran's "extensive medical 
records" as well as taken a detailed history.  

Review of a June 2005 VA digestive system examination report 
shows that the veteran's claims file was not reviewed.  
Hepatitis C was diagnosed.  The risk factors were noted to be 
IV drug use.  The veteran denied any sexual transmission.  
The examiner, in July 2005, after reviewing the claims file, 
amended his June 2005 report by adding that it was "at least 
as likely as not" that the veteran's hepatitis C was related 
to his IV drug use while serving in Vietnam.  

Pursuant to the Board's August 2004 remand, a comprehensive 
medical review of the case file by an appropriate medical 
specialist was to be conducted pertaining to the issue of 
entitlement to service connection for hepatitis.  The veteran 
was examined by a VA physician in 2005.  

In pertinent part, the medical specialist was requested to, 
in part, render an opinion as to

whether it is as least as likely as not 
(probability of at least 50 percent) that 
that veteran may have contracted 
hepatitis C by drinking and bathing in 
contaminated water, to include water 
contaminated by corpses.  If so, request 
the specialist(s) to render an opinion as 
to whether it is as least as likely as 
not that the veteran would have 
contracted hepatitis C without also 
having contracted other diseases related 
to the consumption of contaminated water.

Review of the June 2005 VA examination report shows that the 
examiner failed to address this query.  


The issue of entitlement to an earlier effective date for a 
TDIU is deferred pending the resolution of the additional 
service connection issue.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (where a claim is inextricably 
intertwined with another claim, the claims must be 
adjudicated together in order to enter a final decision on 
the matter).

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  The June 2005 VA medical examination 
report, and the July 2005 addendum, both 
prepared by D. Catsaros, M.D., should be 
returned to him for the preparation of 
other addendum.  Dr. Catsaros should 
respond to the following specific 
question:

Whether it is as least as likely as not 
(probability of at least 50 percent) that 
that veteran may have contracted 
hepatitis C by drinking and bathing in 
contaminated water, to include water 
contaminated by corpses.  If so, render 
an opinion as to whether it is as least 
as likely as not that the veteran would 
have contracted hepatitis C without also 
having contracted other diseases related 
to the consumption of contaminated water.

Use by Dr. Catsaros of the "at least as 
likely as not" language in formulating a 
response to the foregoing is required.

3.  In the event Dr. Catsaros is 
unavailable, the RO should arrange for a 
comprehensive medical review of the case 
file by the appropriate medical 
specialist(s) on the issue of entitlement 
to service connection for hepatitis. 
 Request the specialist(s) to render an 
opinion as to whether it is as least as 
likely as not (probability of at least 50 
percent) that the veteran may have 
contracted hepatitis C by drinking and 
bathing in contaminated water, to include 
water contaminated by corpses.  If so, 
request the specialist(s) to render an 
opinion as to whether it is as least as 
likely as not that the veteran would have 
contracted hepatitis C without also 
having contracted other diseases related 
to the consumption of contaminated water.

The specialist(s) should also render an 
opinion as to whether it is at least as 
likely as not (probability of at least 50 
percent) that the veteran's hepatitis C 
is related to his intravenous drug use 
while serving in Vietnam, or that it is 
as least as likely as not that his 
hepatitis C is related either to his 
post-active service alcohol or 
intravenous drug abuse.  Should the 
medical specialist(s) opine that it is as 
least as likely as not that the veteran's 
hepatitis C is related to his post-
service intravenous drug abuse, to 
include alcohol, request the 
specialist(s) to render an opinion as to 
whether it is as least as likely as not 
that the veteran's intravenous drug abuse 
constituted efforts at self-medication of 
PTSD, or that it is as least as likely as 
not that the veteran's intravenous drug 
use was for the purpose of his enjoying 
or experiencing the effects of the 
drug(s) he reports having used.  If the 
medical specialist(s) determine that an 
examination(s) is necessary for an 
opinion(s), the RO should arrange the 
appropriate examination(s).

4.  Thereafter, the RO should then review 
the evidence of record and re-adjudicate 
the issue on appeal.  If further 
development is necessary to comply with 
the applicable law and regulations, that 
development must be accomplished.  The RO 
must provide adequate reasons and bases 
for its determination.

5.  If the determination remains 
unfavorable to the veteran, the RO must 
issue a SSOC in accordance with 38 
U.S.C.A. § 7105 (West 2002), which fully 
sets forth the controlling law and 
regulations pertinent to this appeal. 
 This document should further reflect 
detailed reasons and bases for the 
decisions reached, and provide the 
appellant and his representative with an 
opportunity to respond.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified. 
 The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO. 
 Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


